Citation Nr: 0329537	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diplopia.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1974.

This appeal originally arose from a February 2002 rating 
action that denied the veteran's petition to reopen the claim 
for service connection for diplopia, and also denied service 
connection for a heart disorder, for migraine headaches, for 
alcohol and tobacco abuse, and for gastroesophageal reflux 
disease (GERD).  A Notice of Disagreement (NOD) with the 
denials of service connection for diplopia, for a heart 
disorder, for migraine headaches, and for alcohol and tobacco 
abuse was received in March and April 2002, respectively.  A 
Statement of the Case (SOC) with respect to the heart, 
alcohol, and tobacco issues was issued in June 2002, and a 
Substantive Appeal with respect to the heart issue was 
received subsequently in June 2002, which Substantive Appeal 
also contained a NOD with the denial of service connection 
for GERD; the veteran did not perfect an appeal of the 
migraine headaches and alcohol and tobacco abuse issues by 
filing a Substantive Appeal.  A SOC with respect to the 
diplopia and GERD issues was issued in August 2002, and a 
Substantive Appeal with respect to the diplopia issue was 
received subsequently that month; the veteran did not perfect 
an appeal of the GERD issue by filing a Substantive Appeal.

In letters received in October 2002, the veteran withdrew his 
appeal with respect to all issues that involving service 
connection for diplopia.  Hence, the petition to reopen the 
claim for service connection for diplopia is the only issue 
remaining in appellate status.

In his June and August Substantive Appeals, the veteran 
requested a Board hearing in Washington, D.C.  By letter of 
September 2002, the Board notified the veteran of a Board 
hearing that had been scheduled for him in Washington, D.C. 
for a date in January 2003.  By letter of October 2002, the 
veteran canceled the Board hearing.       


REMAND

Initially, the Board notes that the RO last reviewed the 
issue on appeal in August 2002, at which time a SOC was 
issued.  However, subsequent to the RO's September 2002 
certification of the appeal to the Board, additional medical 
evidence was associated with the claims file in November and 
December 2002, including VA medical records that had been 
requested by the RO in April 2002.  Under the circumstances, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the issue on appeal must be 
returned to the RO for consideration of the claim in light of 
all additional evidence added to the record since the 2002 
SOC.

Moeover, by letter of March 2003, the veteran requested 
copies of his service medical records in order to properly 
prepare his appeal.  The Board finds that the duties imposed 
by the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)) require 
that he be furnished such evidence prior to an appellate 
decision in this case.  

Lastly, the Board notes that, in an October 2001 letter sent 
to the veteran at his address of record, the RO requested him 
to provide further information and/or evidence to support his 
claim for service connection within 60 days of the date of 
the letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1).  The RO's letter further advised him that if 
he did not respond within the specified time period, his 
claim would be adjudicated on the basis of the evidence of 
record.  However, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs (Secretary), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the response period contained in 38 C.F.R. § 3.159(b)(1) 
short of the statutory one-year period provided for response 
as inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found that the period short of 1 year provided in 
38 C.F.R. § 3.159(b)(1) to respond to a duty to notify under 
the VCAA is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development and adjudication 
(as explained below), and the veteran in October 2002 
contended that he never received the RO's October 2001 
letter, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested before the RO will make a decision in the claim.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  For the sake of efficiency, adjudication of 
the claim should include consideration of all additional 
evidence added to the record since the RO certified the 
claims on appeal to the Board in September 2002, to include 
that submitted directly to the Board.  Moreover, the 
Supplemental SOC (SSOC) that explains the basis for the RO's 
determination must include citation to pertinent legal 
authority implementing the VCAA-specifically, 38 C.F.R. § 
3.159 (2003) (not cited to in the August 2002 SOC).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish to the veteran 
a copy of all of his service medical 
records.  

2.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to him that he has 
a full one-year period to respond.    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

6.  After accomplishing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to specifically include all that added 
to the record since the August 2002 SOC) 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (which 
includes citation to 38 C.F.R. § 3.159 
(2003), discussion of all pertinent 
evidence and legal authority, and clear 
reasons and bases for its determination), 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and 
readjudication; it is not the Board's intent to imply whether 
the benefit requested should be granted or denied.  The 
veteran needs take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


